Citation Nr: 0000921	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right fourth metacarpal for 
the period beginning January 10, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the distal right fibula for the 
period beginning January 10, 1997.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fourth metacarpal for the period 
beginning August 22, 1969, and ending January 9, 1997.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the distal right fibula for the period 
beginning August 22, 1969, and ending January 9, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1969.  
In September 1969, he claimed service connection for an 
unrelated disorder; a June 1970 rating decision denied that 
claim.

In January 1997, the veteran claimed service connection for 
residuals of fractures of the right leg and hand.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
May 1997 rating decision by the Philadelphia Regional Office 
(RO) that granted service connection for residuals of 
fractures of the distal right fibula and the right fourth 
metacarpal, and assigned noncompensable evaluations to each 
disorder.

The veteran expressed disagreement with the noncompensable 
evaluations assigned, and the case was referred to a Decision 
Review Officer (DRO).  In a January 1998 decision, the DRO 
increased the evaluations assigned for each service-connected 
disability to 10 percent effective January 10, 1997, the date 
of the original service-connection claim based upon those 
disabilities.  In addition, the DRO determined that there had 
been clear and unmistakable error in the June 1970 rating 
decision, and extended the grant of service connection for 
both disabilities to August 22, 1969, the day after the 
veteran was separated from service, assigning noncompensable 
ratings for both from that earlier date.

Subsequently, a July 1999 rating decision granted service 
connection, and assigned a noncompensable evaluation, for an 
asymptomatic scar of the right ankle that purportedly 
resulted from insertion of a pin to stabilize the fractured 
distal right fibula.

With regard to the veteran's right to a hearing, in November 
1997, he requested a Central Office hearing before a Member 
of the Board.  One was scheduled for October 26, 1999, and 
the veteran was advised of the hearing by a September 1999 
letter.  He was also advised that one request for a 
continuance would be granted, if it were made no later than 
two weeks prior to the hearing date.  See 38 C.F.R. 
§ 20.702(c)(2).  The veteran did not request a continuance, 
and failed to appear for the hearing.  Accordingly, the 
hearing was not rescheduled.  Id.


REMAND

As noted above, a May 1997 rating decision granted service 
connection for residuals of fractures of the distal right 
fibula and right fourth metacarpal, and assigned 
noncompensable evaluations to each disability.  The veteran 
claimed that the service-connected disabilities were more 
disabling than indicated by the noncompensable evaluations 
assigned.  Such a claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), and VA has a duty to assist the 
veteran in gathering evidence pertaining to the claim.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A January 1998 decision by the DRO assigned a 10 percent 
evaluation to each disability.  However, the veteran did not 
withdraw his appeal, pursuant to 38 C.F.R. § 20.204, or 
otherwise indicate satisfaction with the 10 percent 
evaluations and, since a claimant is generally presumed to be 
seeking the maximum benefit allowed by law, the claim remains 
in controversy where less than the maximum available benefit 
is awarded.  See Fenderson v. West, 12 Vet.App. 119, 126 
(1999) citing AB v. Brown, 6 Vet.App. 35, 38 (1993).  Thus, 
in this case, it is presumed that the veteran also disagrees 
with the 10 percent evaluations assigned by the January 1998 
decision by the DRO.

However, where, as here, the veteran disagreed with the 
initial evaluation assigned when service connection was 
granted, adjudicators must consider all of the evidence 
relating to the service-connected disability for the entire 
period of service connection, because separate ratings can be 
assigned for separate periods of time.  Fenderson, supra, at 
126.  In other words, since a disability may fluctuate over 
time, may worsen and then improve, when the veteran disagrees 
with the initial evaluation assigned, evidence must be 
developed that demonstrates the nature and extent of the 
disability during the entire period of service connection.

In this case, the veteran initially claimed service 
connection for the metacarpal and fibula fractures in January 
1997, service connection was granted effective the date of 
the claim, the veteran disagreed with the evaluations 
initially assigned, the RO increased those evaluations with 
the same effective date, and the RO then awarded an earlier 
effective date for the grant of service connection.  If the 
award of an August 1969 effective date for the grant of 
service connection is legally correct, then evidence must be 
developed regarding the veteran's service-connected 
disabilities for the period between August 22, 1969, and 
January 9, 1997, in order to accurately adjudicate and rate 
the disabilities for that period.

The Board notes that the rationale and the legal authority 
for granting the earlier effective dates in this matter is 
not entirely clear.  In his January 1998 decision, the DRO 
asserted that, since the veteran's service medical records 
showed treatment for the fractures then at issue, the June 
1970 rating decision, in failing to grant service connection 
therefor, involved clear and unmistakable error.  However, 
the only claim we are able to find pending at the time of the 
June 1970 rating decision is one for service connection for a 
heart murmur.  Further, we are unable to find any legal 
authority for granting service connection for all disorders 
for which a veteran was treated in service, in the absence of 
a service-connection claim and evidence of current 
disability.

Perhaps the Decision Review Officer had 38 C.F.R. 
§ 3.400(b)(2)(i) in mind.  That section provides that the 
effective date for a grant of service connection is the day 
following separation from service if the claim is filed 
within one year of separation from service.  However, as 
noted above, the only claim the veteran filed within one year 
of separation from service sought service connection for a 
heart murmur.  Perhaps the decision review officer also had 
EF v. Derwinski, 1 Vet.App. 324 (1991) in mind.  There, the 
Court of Appeals for Veterans Claims (then known as the Court 
of Veterans Appeals) held that the duty-to-assist imposed 
upon VA by 38 U.S.C.A. § 5107(a) requires that VA address all 
"issues raised in all documents or oral testimony submitted 
. . . ."  However, at issue in EF was a claim for service 
connection for one mental disorder while evidence of record 
suggested that the veteran may have had a different mental 
disorder.

The case of Kessel v. West, 13 Vet.App. 9 (1999), is 
instructive.  There the appellant argued that a "liberal 
reading" of medical records raised a service-connection 
claim.  However, the Court cited 38 U.S.C.A. § 5101(a) as 
follows:  "A specific claim in the form prescribed by the 
Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the Secretary."  (Emphasis in the original.)  
"Claim" is defined in 38 C.F.R. § 3.1(p) as a "formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  (Emphasis added.)  "Informal claim" is defined 
in 38 C.F.R. § 3.155(a) as "any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs . 
. . .  Such informal claim must identify the benefit 
sought."  The same section further provides that, "[u]pon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution."

The foregoing law makes it clear that no benefit can be 
granted in the absence of a written claim that identifies the 
benefit sought.  See also Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999) and Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Thus, in view of the governing statutory and 
regulatory auhorities, as well as judicial caselaw, unless 
the RO is able to identify a written claim for service 
connection for residuals of fractures of the right fourth 
metacarpal and the distal right fibula filed during the 
veteran's first postservice year (or an informal claim which 
should have prompted the forwarding of an application form), 
it appears that the January 1998 decision by the DRO, 
although obviously well-intentioned, should be reviewed for 
clear and unmistakable error under the provisions of 
38 C.F.R. § 3.105(a).  If a claim for the benefits in issue, 
within the first postservice year, is identified, the RO must 
adjudicate the issue of the ratings to be assigned for the 
period between August 22, 1969, and January 9, 1997.

With regard to the evaluation for residuals of a fracture of 
the right fourth metacarpal for the period beginning January 
10, 1997, the veteran's service medical records include some 
from July and August 1968 that showed the fracture, casting, 
and removal of the cast.  August 1968 X-rays showed an old, 
healing stress fracture of the mid-shaft with abundant callus 
and some dorsal angulation.

On a January 1997 VA outpatient treatment record and a 
February 1997 VA examination, the veteran complained of right 
hand pain.  At an October 1997 VA examination, he reported 
that his right hand "can become limp at times and go into 
spasm and he cannot hold things."  In addition, right hand 
grip strength was hindered by pain, but the examiner 
questioned his cooperation during the examination.  Finally, 
X rays at that examination revealed an old fracture of the 
right triquetrum.  (The os triquetrum is the bone in the 
proximal row of carpal bones lying between the lunate and 
pisiform bones; it is also called the triangular bone.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1196 (28th ed. 1994).)  At 
a March 1999 VA examination, the veteran reported right hand 
weakness due to pain, but the examiner seemed skeptical.  
Further, the examiner said "there were absolutely no medical 
records available."

The veteran's earlier complaints related to right hand pain 
and the later ones related to a muscle or nerve disorder.  
Indeed, the January 1998 decision by the DRO assigned a 10 
percent evaluation pursuant to a diagnostic code for muscle 
injuries.  However, it does not appear that examiners had an 
opportunity to review the veteran's service medical records, 
there is no reference to possible residuals of the fractured 
triquetrum which did not, apparently, occur in service, and 
there is no medical evidence in this record to explain how a 
muscle or nerve disorder resulted from a stress fracture of 
the mid-shaft of the fourth metacarpal.  For these reasons, 
we find that the VA examinations the veteran underwent were 
inadequate for rating purposes.  See 38 C.F.R. § 4.2.

With regard to the evaluation for residuals of a fracture of 
the distal right fibula, the veteran's service medical 
records also show that, when he made his first airborne jump 
in October 1968, he landed on his right leg and sustained an 
undisplaced fracture of the distal right fibula, with no 
artery or nerve involvement.  A short leg walking cast was 
applied, and November X-rays showed the fracture healing in 
good position.  A December outpatient treatment record noted 
that the fractured fibula was solidly healed, clinically and 
by X-ray.

At the February 1997 VA examination, the veteran complained 
of occasional right leg pain after prolonged standing.  The 
report shows that dorsiflexion was to 30 degrees and plantar 
flexion to 40, but annotations nearby are "20" and "45," 
respectively.  However, the author of the notes is not 
identified.  At the October 1997 VA examination, the veteran 
reported that the fracture of the distal right fibula 
required repair with pins, but his report is contradicted by 
service medical records.  Again, at the March 1999 VA 
examination, the veteran's service medical records were 
unavailable.  For these reasons, the VA examinations the 
veteran had were inadequate for rating purposes.  Id.

As noted above, the veteran's claim is well grounded, and VA 
has a statutory duty to assist in developing relevant 
evidence.  Fulfillment of that duty includes the conduct of a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment and 
examinations so that the evaluation of the claimed disability 
will be a fully informed one.  See Fenderson, supra, at 127, 
citing Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Postservice records of treatment of the residuals of the 
veteran's fractures should be obtained, and then he should be 
afforded a VA examination that takes those records, as well 
as the service medical records, into consideration.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the file for a 
document, or an other indication of a 
claim, submitted before the June 1970 
rating decision, wherein the veteran 
claimed service connection for residuals 
of fractures of the right fourth 
metacarpal and the distal right fibula.  
If such a document is not identified, the 
RO should review the January 1998 
decision, granting service connection for 
those disabilities prior to the 1997 
claim therefor, for error under the 
provisions of 38 C.F.R. § 3.105(a) and 
the law cited above.

2.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment, since August 1969, for 
residuals of fractures of the right 
fourth metacarpal and the distal right 
fibula.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained.

3.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and extent of all disability 
attributable to the fractures of the 
right fourth metacarpal and the distal 
right fibula.  It is imperative that the 
examiner reviews this decision and the 
entire claims folder, with particular 
attention to service medical records, 
prior to the examination.  Complete range 
of motion studies and all indicated tests 
should be conducted.  The examiner 
should:

a.  Determine current manifestations 
of the fractures.

b.  Determine, based upon all the 
evidence of record, whether it is as 
likely as not that residuals of either 
fracture include nerve or muscle 
disorders.

c.  Distinguish disability 
attributable to the service-connected 
fracture of the right fourth metacarpal 
from that attributable to the non-
service-connected fractured right 
triquetrum.

d.  Determine whether the residuals 
of either fracture cause additional 
functional impairment due to 
pain,weakened movement, excess 
fatigability, or incoordination (see 
DeLuca v. Brown, 8 Vet.App. 202 (1995)), 
and, if so, whether limitation of motion 
is attributable thereto and, if it is, 
the degree of same.

e.  Determine whether either 
fracture is subject to flare-ups and, if 
so, whether limitation of motion is 
attributable thereto and, if it is, the 
degree of same.

All functional limitations attributable 
to the residuals of either fracture must 
be fully described.  The factors upon 
which the medical opinion is based must 
be set forth in the report.

4.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If a claim for service connection 
for residuals of fractures of the right 
fourth metacarpal and the distal right 
fibula, received before the June 1970 
rating decision, is identified, the RO 
should assign ratings for the period 
between August 22, 1969, and January 9, 
1997, based upon all the evidence of 
record.  If no claim is so identified, 
the RO should review the January 1998 
decision for error, pursuant to 38 C.F.R. 
§ 3.105(a).  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369, 372 (1999); Booth v. Brown, 8 Vet.App. 109, 112 (1995); 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law provides that all claims remanded to the RO by the 
Board or the Court must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03, direct the RO to provide expeditious 
handling of all cases that have been remanded by the Board or 
the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


